Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claim 8 is withdrawn. Claims 1-7 and 9 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-7 and 9 under 35 U.S.C. 103 as being unpatentable over US’232 (WO 2017/061126, US 2020/0243232 is used as translation), and further in view of US’422 (US 2015/0221422) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US’383 (US 2017/0365383).
Regarding claims 1 and 5-6, US’383 teaches (Abstract; Table 1, Example 6) a rare-earth cobalt permanent magnet comprising: 9.78 at% Sm, 1.46 at% Pr, 5.15 at% Cu, 31.51 at % Fe, 1.6 at % Zr and 50.5 at% Co, which converts to 21.36 wt% Sm, 2.99 wt% Pr, 4.76 wt% Cu, 25.56 wt % Fe, 2.12 at % Zr and the balance is Co,  which meets the recited composition in claim 1.
US’383 discloses that the rare-earth cobalt permanent magnet includes a cell phase including a crystalline phase of a Th2Zn17 structure, and a cell wall phase including a crystalline phase of an SmCo5 structure ([0023]).
US’383 does not explicitly disclose that a concentration of the R in the cell wall is higher than a concentration of the R in the cell phase by no less than 25 atomic % in claim 1 and the limitations recited in claim 5-6.
However, in view of the fact that US’383 teaches a magnet having compositions that meets the recited composition in the instant claims and a process of making the magnet under processing parameters such as sintering temperature and time, solution heat treatment temperature and time and cooling rate that meets the processing parameters disclosed in instant Specification (Comparing the processing conditions of in paragraphs [0046] to [0065] and [0084] to [0087] of US’383 with Paragraph [0036] of instant Specification), one of ordinary skill in the art would expect that the magnet of US’383 to meet the limitation that a concentration of the R in the cell wall is higher than a concentration of the R in the cell phase by no less than 25 atomic % recited in claim 1 and the limitations recited in claim 5-6. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 7, US’383 discloses an example that has squareness ratio of 91.9% (Table 3, Example 6), which meets the recited limitation in claim 7.
Regarding claim 9, US’383 discloses a device comprising the Sm-Co magnet ([0066] to [0073]), which meets the limitation recited in claim 9.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US’383 (US 2017/0365383).
Regarding claim 2, US’383 teaches (Abstract; Table 1, Example 6) a rare-earth cobalt permanent magnet comprising: 9.78 at% Sm, 1.46 at% Pr, 5.15 at% Cu, 31.51 at % Fe, 1.6 at % Zr and 50.5 at% Co, which converts to 21.36 wt% Sm, 2.99 wt% Pr, 4.76 wt% Cu, 25.56 wt % Fe, 2.12 at % Zr and the balance is Co,  which is close to the recited composition in claim 2. Thus, claim 2 is obvious over US’383. See MPEP 2144.05 I.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US’383 (US 2017/0365383), as applied to claim 1 above, and further in view of US’702 (US 2016/0086702).
Regarding claims 3-4, US’383 is silent on magnet density. US’702 teaches a Sm-Co magnet that is analogous to the magnet of US’383 (Abstract). US’702 discloses that when the magnet has density of 8.2 g/cm3 or greater, the magnet has excellent mechanical strength ([0034]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet having a density of 8.2 g/cm3 or greater as taught by US’702 in the process of making the magnet of US’383 in order to make a magnet having good mechanical strength as disclosed by US’702. The density disclosed by US’702 meets the recited limitations in claims 3-4. See MPEP 2144.05 I. 
Response to Arguments
Applicant’s arguments dated 09/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733